ACCEPTED
                                                                                   03-15-00044-CV
                                                                                           5812781
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              6/24/2015 4:33:31 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                       NO. 03-15-00044-CV

                                                                FILED IN
                                                         3rd COURT OF APPEALS
              IN THE THIRD COURT OF APPEALS                  AUSTIN, TEXAS
                     AT AUSTIN, TEXAS                    6/24/2015 4:33:31 PM
                                                           JEFFREY D. KYLE
                                                                 Clerk

       TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                          Appellant

                                 v.

   MAURIE LEVIN, NAOMI TERR and HILARY SHEARD

                                                            Appellees


Appeal from the 201st Judicial District Court of Travis County, Texas
                 (Hon. Darlene Byrne, Presiding)


        APPELLEES’ UNOPPOSEDMOTION FOR AN
          EXTENSION OF TIME TO FILE BRIEF


                               Philip Durst
                               State Bar No: 06287850
                               pdurst@ddollaw.com
                               Manuel Quinto-Pozos
                               State Bar No: 24070459
                               mqp@ddollaw.com
                               DEATS, DURST & OWEN, PLLC
                               1204 San Antonio Street, Suite 203
                               Austin, Texas 78701
                               (512) 474-6200
                               FAX (512) 474-7896

                               Attorneys for Appellees
TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellees Maurie Levin, et al., pursuant to Texas Rules of Appellate

Procedure 10.5(b)(1) and 38.6(d), respectfully file this unopposed motion

requesting that the Court grant Appellees an extension of time to file their brief and

would respectfully show as follows.

      1.     On January 20, 2015, Appellant Texas Department of Criminal Justice

appealed, among other rulings, the trial court’s grant of Appellees’ Motion for

Summary Judgment and its denial of Appellant’s Motion for Summary Judgment.

      2.     Appellant sought, and this Court granted, three extensions to

Appellant’s deadline to file its brief. Appellant filed its brief on June 10, 2015.

      3.     Appellees’ current deadline for filing their brief is July 10.

      4.     Appellees’ attorneys are heavily engaged in discovery and related

contentious issues on other matters that will occupy a significant amount of their

time during the end of June and the early part of July.

      5.     The present motion for an extension of time is not being filed for the

purpose of delay.

      6.     No prior extensions of time during which to file Appellees’ brief have

been requested or granted.

      7.     Appellees’ attorneys have conferred with Appellant’s attorneys, who

do not oppose Appellees’ present request for an extension of time.



                                           2
         WHEREFORE, the Appellees respectfully request that the Court grant them

a thirty-day extension of time (until August 10, 2015) during which to file their

brief.

                                         Respectfully submitted,

                                         /s/ Manuel Quinto-Pozos
                                         Philip Durst
                                         State Bar No: 06287850
                                         pdurst@ddollaw.com
                                         Manuel Quinto-Pozos
                                         State Bar No: 24070459
                                         mqp@ddollaw.com
                                         DEATS, DURST & OWEN, PLLC
                                         1204 San Antonio Street, Suite 203
                                         Austin, Texas 78701
                                         (512) 474-6200
                                         FAX (512) 474-7896

                                         Attorneys for Appellees

                        CERTIFICATE OF CONFERENCE

         On June 24, 2015, pursuant to Texas Rules of Appellate Procedure

10.1(a)(5), Philip Durst conferred with Richard Farrer, counsel for Appellant,

regarding the merits of this motion. Mr. Farrer indicated on behalf of Appellant

that this motion is unopposed.

                           CERTIFICATE OF SERVICE

         As required by Texas Rules of Appellate Procedure 6.3 and 9.5(b), (d), (e), I

certify that, on June 24, 2015, I have served this document on the following via

electronic service:

                                           3
Richard B. Farrer
Assistant Solicitor General
State Bar No. 24055470
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-1823
Fax: (512) 474-2697
richard.farrer@texasattorneygeneral.gov

                                     /s/ Manuel Quinto-Pozos
                                     Manuel Quinto-Pozos




                                 4